Ireland, J.
(concurring) — In the eye-catching dissent, this court is accused of antipathy to the Growth Management Act. The dissent swipes too widely. The majority is a *105product of the plain language of the statute. If the Legislature intends that the Growth Management Hearings Board resolve disputes concerning critical areas in counties not engaged in comprehensive planning, the Legislature need only say so. Indeed it would be most reasonable, given the expertise of the Growth Management Hearings Boards. Unfortunately, it would require a strained interpretation to confer such jurisdiction as the statute is presently written.